Name: Commission Regulation (EEC) No 3525/88 of 11 November 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 11 . 88 Official Journal of the European Communities No L 307/39 COMMISSION REGULATION (EEC) No 3525/88 of 11 November 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, ' Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, » Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3355/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3398/88 Q, as last amended by Regulation (EEC) No 3467/88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3398/88 to the infor ­ Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 14 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 197, 26. 7. 1988, p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 296, 29. 10 . 1988, p. 17. 0 OJ No L 167, 25. 7. 1972, p. 9 . I6) OJ No L 197, 26. 7. 1988 , p. 10 . 0 OJ No L 299, 1 . 11 . 1988 , p. 41 . (8) OJ No L 304, 9 . 11 . 1988 , p. 11 . (9) OJ No L 266, 28 . 9 . 1983, p. 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7 . 1987, p. 18 . No L 307/40 Official Journal of the European Communities 12. 11 . 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,580 0,000 19,543 0,580 0,000 19,785 0,580 0,000 20,049 0,580 0,000 19,414 0,580 0,000 19,579 0,580 0,000 19,744 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 46,53 51,91 935,10 138,88 167,73 15,431 11,282 28 749 2 103,16 47,10 52,55 946,72 , 140,67 169,84 15,630 11,436 29 129 2 122,06 47,72 53,25 968,10 146,89 175,56 16,337 12,352 30 969 2 134,16 46,27 51,58 937,44 141,83 169,86 15,774 11,858 29 728 1 970,48 46,66 52,01 945,41 143,04 171,31 15,909 11,962 29 985 1 989,17 47,30 52,67 953,38 144,24 172,68 16,044 11,987 29 922 1 921,41 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 2 908,26 89,44 2 945,60 89,44 2 980,81 89,44 2 870,82 89,44 2 896,19 89,44 2 884,14 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 245,30 0,00 4 290,59 0,00 4 323,27 0,00 4 180,05 0,00 4 210,32 0,00 4 184,99 12. 11 . 8$ Official Journal of the European Communities No L 307/41 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) / Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) : .  Spain  Portugal  Other Member States 3,080 2,500 22,043 3,080 2,500 22,285 3,080 . 2,500 22,549 3,080 2,500 21,914 3,080 2,500 22,079 3,080 2,500 22,244 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) *  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 52,43 58,53 1 055,27 157,57 189,62 17,509 12,922 32 742 ¢ 2 475,16 53,00 59,17 1 066,89 159,36 191,73 17,708 13,077 33 121 2 494,06 53,63 59,87 1 088,82 165,85 197,66 18,447 14,039 35 056 2 506,16 52,17 58,19 1 058,16 160,79 191,97 17,883 13,546 33 815 2 342,48 52,56 ¢ 58,63 1 066,13 162,00 193,42 18,018 13,649 34.072 2 361,16 53,21 . 59,28 1 074,09 163,20 194,79 18,154 13,675 34 010 2 293,41 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 474,98 3 293,79 474,98 3 331,13 474,98 3 366,34 ' 474,98 3 256,35 474,98 3 281,72 474,98 - 3 269,67 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 470,02 4 715,32 470,02 4 760,61 470,02 4 793,29 470,02 4 650,07 470,02 4 680,34 470,02 4 655,00 No L 307/42 Official Journal of the European Communities 12. 11 . 88 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 23,310 5,170 0,000 23,605 5,170 0,000 23,916 5,170 0,000 23,253 5,170 0,000 23,631 2. Final aids : \ l (a) Seed harvested and processed in (') : \ l l  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 55,44 61,89 1 115,92 166,62 200,52 18,515 13,664 34 622 2 616,90 56,14 62,67 1 130,09 168,80 20X09 18,758 13,853 35 086 2 642,71 56,88 63,49 1 154,83 175,92 209,65 19,566 14,893 37185 2 659,93 55,36 61,75 1 122,82 170,62 203,70 18,976 14,375 35 884 2 486,71 56,25 62,75 1 141,07 173,49 207,04 19,296 14,632 36 505 2 544,24 (b) Seed harvested in Spain and processed : I \  in Spain (Pta)  in another Member State (Pta) 797,28 3 520,34 797,28 3 565,85 797,28 3 608,00 797,28 3 492,97 797,28 3 551,28 (c) Seed harvested in Portugal and processed : I I  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 669,26 6 476,23 0,00 6 726,15 6 531,47 0,00 6 768,40 \6 572,50 0,00 6 614,48 6 423,03 0,00 6 687,83 6 494,26 3 . Compensatory aids :  in Spain (Pta) 3 470,20 3 514,61 3 555,88 3 440,08 3 498,39 4. Special aid :  in Portugal (Esc) 6 476,23 6 531,47 6 572,50 6 423,03 6 494,26 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,071920 2,068080 2,064070 2,060380 2,060380 2,049710 Fl 2,337080 i,333650 2,329990 2,326270 2,326270 2,316110 Bfrs/Lfrs 43,433600 43,437100 43,437500 43,436900 43,436900 43,435900 pp 7,071950 7,077070 7,084310 7,090310 7,090310 7,108100 Dkr 7,987960 7,992050 7,998300 8,006120 8,006120 8,031240 £Irl 0,776599 0,776754 0,777035 0,77701 5 0,777015 0,776904 £ 0,658886 0,660094 0,661340 0,662554 0,662554 0,666269 Lit 1 539,80 1 545,51 1 551,06 1 556,44 1 556,44 1 571,11 Dr 170,29600 172,03400 173,57000 175,17200 175,17200 180,00200 Esc 171,71700 172,55800 173,38300 174,26600 174,26600 176,77700 Pta 137,03800 137,44800 137,97600 138,50500 138,50500 140,12400